Case 2:20-cv-02323-RGK-JPR Document 70 Filed 11/13/20 Page 1 of 2 Page ID #:577




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2 Eric M. George (State Bar No. 166403)
      egeorge@bgrfirm.com
   3 Kim S. Zeldin (State Bar No. 135780)
      kzeldin@bgrfirm.com
   4 Eric A. Westlund (State Bar No. 293403)
      ewestlund@bgrfirm.com
   5 2121 Avenue of the Stars, Suite 2800
     Los Angeles, California 90067
   6 Telephone: (310) 274-7100
     Facsimile: (310) 275-5697
   7
     Attorneys for Defendant
   8 DANIEL “KEEMSTAR” KEEM, dba
     DRAMAALERT
   9
  10                                  UNITED STATES DISTRICT COURT
  11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 NICKO “ROMEO” LACOSTE, dba                        Case No. 2:20-CV-02323-RGK-JPR
     THE CALIFORNIA DREAM
  14 TATTOO,                                           The Hon. R. Gary Klausner
  15                     Plaintiff,                    REQUEST FOR APPOINTMENT
                                                       OF PROCESS SERVER TO SERVE
  16               vs.                                 WRIT OF EXECUTION
  17 DANIEL “KEEMSTAR” KEEM, dba                       [Proposed Order Filed Concurrently
     DRAMAALERT,                                       Herewith]
  18
  19                                                   [Fed. R. Civ. Proc. 4(c)(3); L.R. 64-2]
                         Defendant.
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1694779.1                                                    Case No. 2:20-CV-02323-RGK-JPR
                   REQUEST FOR APPOINTMENT OF PROCESS SERVER TO SERVE WRIT OF EXECUTION
Case 2:20-cv-02323-RGK-JPR Document 70 Filed 11/13/20 Page 2 of 2 Page ID #:578




   1               Pursuant to Federal Rule of Civil Procedure 4(c)(3) and Central District Local
   2 Rule 64-2, Defendant Daniel “Keemstar” Keem, dba Dramaalert (“Defendant” or
   3 “Keem”) requests that: (1) any writ of execution issued by the clerk for the United
   4 States District Court, Central District of California, in the above-referenced case,
   5 may be served by a licensed and duly registered private process server of First Legal
   6 Support, Inc., in lieu of the United States Marshals Service because the U.S.
   7 Marshal of the Central District does not levy on writs; and (2) the United States
   8 Marshals Service remain the levying officer.
   9
  10 Dated: November 13, 2020                   BROWNE GEORGE ROSS O’BRIEN
                                                ANNAGUEY & ELLIS LLP
  11
                                                   Eric M. George
  12                                               Kim S. Zeldin
                                                   Eric A. Westlund
  13
  14
                                                By:        s/Eric A. Westlund
  15
                                                           Eric A. Westlund
  16                                            Attorneys for Defendant DANIEL
  17                                            “KEEMSTAR” KEEM, dba DRAMAALERT

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1694779.1
                                                   -2-              Case No. 2:20-CV-02323-RGK-JPR
                   REQUEST FOR APPOINTMENT OF PROCESS SERVER TO SERVE WRIT OF EXECUTION
